IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2730 Disciplinary Docket No. 3
                                          :
                    Petitioner            :   Nos. 154 DB 2019 & 31 DB 2020
                                          :
             v.                           :   Attorney Registration No. 34574
                                          :
WILLIAM D. HOBSON,                        :   (Philadelphia)
                                          :
                    Respondent            :



                                       ORDER



PER CURIAM

      AND NOW, this 11th day of February, 2022, Respondent’s request for oral

argument and Petition for Review are DENIED. See Pa.R.D.E. 208(e)(4) (providing that

an attorney has no right to oral argument in disciplinary matters unless the

recommendation is for disbarment).        Upon consideration of the Report and

Recommendations of the Disciplinary Board, William D. Hobson is suspended from the

Bar of this Commonwealth for a period of five years. Respondent shall comply with all

the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).